This conviction was for theft, two years in the penitentiary being the punishment assessed.
The appeal must be dismissed because the record does not contain a sentence. The sentence, being the final judgment, is necessary to *Page 503 
attach the jurisdiction of this court in appeal felony cases. Collated cases may be found in Branch's P.C., p. 338, C.C.P., Art. 853, Vernon's Ann. C.C.P., p. 851. But for this omission in the record the judgment should be affirmed. The two bills of exception taken on the trial are not filed in time granted for that purpose. Court adjourned March 20th. The court granted thirty days in which bills of exception might be filed. The bills were not filed until in early part of May, and could not, therefore, be considered.
The appeal is dismissed.
Dismissed.
                 ON MOTION TO REINSTATE APPEAL.                        October 13, 1920.